STATE OF MICHIGAN

                            COURT OF APPEALS



HOME-OWNERS INSURANCE COMPANY,                        UNPUBLISHED
                                                      February 21, 2017
              Plaintiff-Appellee,

v                                                     No. 327751
                                                      Wayne Circuit Court
STEVEN FOURMENT, KIMBERLY                             LC No. 14-009444-CK
FOURMENT, and HANOVER INSURANCE
COMPANY,

              Defendants,

and

NICOLE BALL,

              Defendant-Appellant.


HOME-OWNERS INSURANCE COMPANY,

              Plaintiff-Appellee,

v                                                     No. 330269
                                                      Wayne Circuit Court
STEVEN FOURMENT, KIMBERLY                             LC No. 14-009444-CK
FOURMENT, and NICOLE BALL,

              Defendants,

and

HANOVER INSURANCE COMPANY,

              Defendant-Appellant.


Before: JANSEN, P.J., and BECKERING and GADOLA, JJ.

BECKERING, J. (concurring).

                                           -1-
I concur in result only.



                                 /s/ Jane M. Beckering




                           -2-